                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Carita Burns and John Burns,                        )
                                                    ) ORDER
                Plaintiffs,                         )
                                                    )
        vs.                                         )
                                                    )
Secure Energy Services, Inc., Secure Energy         )
Services, USA, LLC, Eugene Davis, and               )
Keith Daniel Klein,                                 ) Case No. 1:18-cv-194
                                                    )
                Defendants.                         )

        The court shall conduct a status conference with the parties by telephone on March 10, 2020, at

10:00 a.m. To participate in the conference, counsel shall call the following number and enter the following

access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        IT IS SO ORDERED.

        Dated this 9th day of October, 2019.

                                                          /s/ Clare R. Hochhalter
                                                          Clare R. Hochhalter, Magistrate Judge
                                                          United States District Court
